Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harry Charity, III, petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court ruled on the § 2255 motion, denying it and declining to grant a certificate of appealability. Accordingly, because the district court has recently decided Charity’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED